Citation Nr: 0030898	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  97-28 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a gynecological 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to July 
1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 1998, the Board remanded 
the case to the RO for additional development.  The case has 
been returned to the Board for appellate consideration.  

A hearing was conducted by a local VA hearing officer at the 
RO in December 1997.  A transcript of the hearing testimony 
has been associated with the record on appeal.  


REMAND

The veteran is claiming entitlement to service connection for 
the disorders listed on the title page of this decision.  It 
is noted that recently passed legislation has altered the 
criteria under which these issues were evaluated by the RO.  
This legislation, The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
considered by the RO prior to the Board's evaluation of the 
claims on the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that where the law or regulation 
changes during the pendency of a case, the version most 
favorable to the veteran will generally be applied.  See West 
v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 Vet. 
App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Therefore, the appellant's claim must be 
returned to the RO.

The pertinent laws governing VA's duty to assist a claimant 
in the development of her claim, after notification of any 
evidence or information necessary to substantiate the claim, 
include the duty to assist the claimant in obtaining relevant 
records (including private records) that the claimant 
adequately identifies, and any other relevant records held by 
any Federal department or agency that the claimant adequately 
identifies.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat.2096, ___(2000) (to be codified 
as amended at 38 U.S.C.A. § 5103).  

The Board notes that, as pointed out by the veteran's 
representative as part of an Informal Hearing Presentation 
dated in July 1998, the veteran contends that she incurred 
both multiple chronic musculoskeletal disabilities and a 
permanent gynecological condition during active military 
service.

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___(2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A).  An examination or opinion is 
necessary if the evidence of record contains evidence of a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active military service, but 
does not contain sufficient medical evidence to make a 
decision on the claim.  Id.  As the evidence indicates that 
the appellant, at the time of last VA examination, which is 
shown to have been conducted in 1996, was diagnosed as having 
bilateral knee pain, bilateral trochanteric bursitis of the 
hips, and chronic pelvic pain, apparently secondary to 
multiple adhesions; that she was treated during service for 
complaints regarding her knees, left shoulder, and for 
gynecological-related problems; and that, based upon testimony 
provided in December 1997, to the effect that her claimed 
disorders were all related to her period of service, the Board 
finds that a medical examination and opinion are necessary to 
decide her claims.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
appellant identify any providers of 
treatment for her claimed disorders since 
service, and, after obtaining the 
necessary authorizations, attempt to 
obtain any such treatment records (not 
already in the claims folder) so 
identified.  Any records so obtained 
should be associated with the appellant's 
claims folder.

2.  The appellant should be scheduled for 
comprehensive VA examinations to be 
conducted by the appropriate specialists.  
The purpose of the examinations is to 
determine the nature and etiology of her 
left knee, right knee, bilateral hip, 
left shoulder, and gynecological 
disorders.  Any necessary tests or 
studies should be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiners 
should be requested to state the 
following medical opinion:  whether it is 
as least as likely as not that the 
appellant's current left knee, right 
knee, bilateral hip, left shoulder, 
and/or gynecological disorder, if shown, 
originally manifested as the result of 
either disease or injuries during her 
military service.  If the examiners are 
unable to answer the questions, the 
reasons should be clearly stated.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  The RO should then insure that the 
provisions of Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), have been considered, 
and readjudicate the claims in light of 
this new legislation and the additional 
evidence.  If the RO continues to deny 
the appellant's claims, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  They should be afforded an 
opportunity to respond to the SSOC.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



